Citation Nr: 1734589	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  98-19 553A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for a headache disability prior to May 1, 2014, and in excess of 50 percent thereafter. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Drummer



INTRODUCTION

The Veteran served on active duty from March 1976 to April 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2000 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

Based in part on a November 2012 VA examination, the Board, in an April 2008 decision, found that the Veteran's headache condition should be rated separately and remanded for additional development. 

In April 2012, the Board granted the Veteran a separate 30 percent rating for headaches (separate and distinct from hypertension symptoms).  He appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  A June 2012 rating decision assigned a separate 30 percent evaluation for a headache disability, effective December 22, 1999.  

In an August 2013 memorandum decision, the Court vacated the Board's April 2012 decision and remanded the claim for readjudication consistent with the Court's memorandum decision.  In January 2014, the Board remanded the issue of entitlement to an initial rating in excess of 30 percent for a headache disability for additional development.  An August 2014 rating decision increased the Veteran's evaluation for his headaches disability to 50 percent, effective May 1, 2014.  However, as that award did not represent a total grant of benefits sought on appeal, the claim for an initial rating in excess of 30 percent prior to May 1, 2014 remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In November 2014, the Board remanded the matter for additional development, specifically, referral to the Director, Compensation and Pension services for consideration of a rating in excess of 50 percent for migraine headaches, on an extra-schedular basis.  This development has been completed, and, thus, adjudication of this issue may proceed.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  In an April 2017 rating decision, the RO granted the Veteran entitlement to a total disability rating based on individual unemployability (TDIU), effective May 1, 2014.


FINDINGS OF FACT

1. Prior to May 1, 2014, the Veteran's migraine headaches were manifest with less frequent attacks.  Symptoms characteristic of prostrating attacks averaging one in 2 months over last several months was not demonstrated.

2. As of May 1, 2014, the Veteran's migraine headaches have been manifest by no more than very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability and an exceptional disability picture with related visual symptomatology and impairment, without such related factors as marked interference with employment or frequent periods of hospitalization.  


CONCLUSIONS OF LAW

1. Prior to May 1, 2014, the criteria for a rating in excess of 30 percent for migraine headaches disability have not been met.  38 U.S.C.A. § 1155 (West 2016); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2016).

2. As of May 1, 2014, the criteria for a rating in excess of 50 percent for migraine headaches disability, to include on an extra-schedular basis, have not been met.  38 U.S.C.A. § 1155 (West 2016); 38 C.F.R. §§ 3.321, 4.124a, Diagnostic Code 8100 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2016).

Neither the Veteran nor his representative has advanced any procedural arguments in relation to VA's duty to notify and assist.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran").

The Board remanded this matter in November 2014 for referral to the Director, Compensation and Pension Service (Director), of the increased rating claim in excess of a 50 percent evaluation, which is the maximum schedular rating available for migraine headaches under Diagnostic Code 8100.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2016).  In a March 2017 memorandum, the Director responded to the RO's request and made a recommendation on the issue of entitlement to a rating in excess of 50 percent as of May 1, 2014 for service-connected migraine headaches, on an extra-schedular basis.  Thus, the RO has substantially complied with the Board's November 2014 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Increased Ratings

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016). 

In cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during the claim.  38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995); Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Prior to May 1, 2014

The Veteran's migraine headaches have been assigned a 30 percent rating prior to May 1, 2014, pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2016).  For the following reasons, the Board finds the criteria for a rating in excess of 30 percent for migraine headaches prior to May 1, 2014 have not been met. 

Under Diagnostic Code 8100, a noncompensable rating (zero percent) is warranted for migraine headaches with less frequent attacks;

A 10 percent rating is warranted for migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months;

A 30 percent rating is warranted for migraine headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months; and 

A 50 percent rating is warranted for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

Turning now to the evidence of record, the Veteran's November 2002 VA treatment record from the Central Alabama HCS shows that his complaints of headaches varied in frequency anywhere from many times a day to five times a week.  The Veteran did not complain of headaches at the time of the examination and the VA medical provider did not note any prostrating attacks averaging one in 2 months over the last several months.

The Board notes that the Veteran, in a September 2009 statement, challenged the November 2002 VA examination on the basis that the VA examiner indicated that there was no specific relationship between headaches and hypertension.  The Veteran's representative, in a December 2009 Brief, questioned the adequacy of the November 2002 VA examination and requested a new VA examination as the November 2002 VA examination was then seven years old.  

A September 2005 VA treatment record shows that the Veteran reported that his headaches occur on the top of his head and radiates down to the back of his head.  He also reported that he has a headache every day and it comes and goes.  The Veteran reported no visual field defect, no aura, and no nausea or vomiting with his headaches.  The Veteran did not identify any triggers for his headaches but did find that messaging his head helps.  The Veteran reported taking Goody powder about two times a week for his headaches which gave him some relief.  The Veteran reported that he had not taken prescription medications at that time for his headaches.

The September 2005 VA medical provider diagnosed the Veteran with tension headaches that are treated with over-the-counter medication twice a week and that do not disrupt activities.  The VA medical provider reviewed the Veteran's medical records and noted that in July 1986, he was treated for tension headaches with Motrin; in February 1997, he had a Neurology consult for his headaches and was treated with Tegretol; in October 2002, his physician noted "no current headaches;" in January 2003, his physician did not report any headache symptoms.

An April 2008 VA treatment record shows that the Veteran reported an episode of bad headaches which lasted about 3 weeks and which he related to stress.  The VA medical provider noted that the Veteran reported that his civilian primary care provider started him on maxalt, arthrotec, and skelaxin.  The VA medical provider assessed the Veteran with headaches, associated with stress.  

A February 2010 VA treatment record shows that the Veteran reported being told that he had migraines.  The VA medical provider assessed the Veteran with migraines.

A March 2010 private medical record from Dr. M.O., MD, shows that the Veteran appeared as a new patient to establish care and reported no headaches.   

A May 2010 VA examination report shows that the Veteran reported having headaches.  

A September 2011 VA examination report shows that the Veteran reported started having headaches in 1983 and that he would have a dull headache starting frontally and moving back to involve the entire head.  He reported that he felt like his head was exploding.  The Veteran also reported that he did not vomit or feel nauseated but prefers a dark place.  He reported that his headaches start unilaterally and become generalized.  He reported headache symptoms of pain on both sides of his head with duration typically less than a day.  Although the VA medical provider noted that the Veteran did have prostrating attacks of non-migraine headache pain, he also noted that the Veteran did not have characteristic prostrating attacks of migraine headache pain.  

A September 2011 private medical record from Dr. W.K., MD, included as part of the Veteran's SSA records, shows that the Veteran presented with headaches (occasional migraine still).  The private medical provider noted that the Veteran had a history of migraine headaches and that he sometimes needs medication.  The private medical provider noted however that the Veteran is not in any way impaired by his medication. 

In his November 2011 statement, the Veteran challenged the adequacy of the September 2011 VA examination, particularly the VA examiner's statement "that those headaches do not last longer than a day."  The Veteran asserted that he never made any comment on the duration of his headaches and was never asked that question.

In his February 2012 Brief, the Veteran's representative asserted that the September 2011 VA examiner diagnosed the Veteran with tension headaches, with prostrating attacks more frequently than once a month.  However, the Board notes that this reference was to tension headaches and not migraine headaches.  Furthermore, the Board notes that as stated above, the September 2011 VA examiner's reference to the Veteran's prostrating attacks was due to non-migraine headaches. 

A March 2012 VA treatment record shows the Veteran's clinical history of complaining of persistent headaches with associated tremor.  The VA medical provider noted that the Veteran was in a car accident and he had a broken clavicle and fractured trauma but no loss of consciousness.  The VA medical provider also noted the Veteran's MRI without contrast, and that his midbrain and cerebellum were normal in texture with no focal defect.  The VA medical provider did note two small lacunar infarctions in the lateral aspect of the left basal ganglia.

A June 2012 private medical record from Dr. W.K. shows that the Veteran reported symptoms did not include headaches.  

An October 2012 VA treatment record (referenced in the Veteran's May 2014 VA examination report), shows that the Veteran reported that his headaches have gotten worse in the last 2 years and happen almost 10 days in a month.  The VA medical provider noted that the headaches are mostly over the cervical spine and occipital region with radiation to the vertex.  The VA medical provider also noted that the Veteran has been treated with Topomax and Imitrex with no improvement in symptoms.  The VA medical provider also noted that the Veteran's MRI of the brain showed cerebral lacunar infarcts, for which the Veteran was placed on aspirin.  

A December 2012 private medical record from Dr. W.K. shows that the Veteran did not present with headaches or visual disturbances.  

A January 2013 private medical record from Dr. W.K. shows that the Veteran did not present with headaches or visual disturbances.

In his December 2013 Brief, the Veteran's representative cites the Court's August 2013 decision where the Court noted that the Board, in is April 2012 decision, did not discuss "very frequent" as required by the rating criteria for a 50 percent rating, or the interplay of regulations 38 C.F.R. § 4.3 (reasonable doubt), § 4.7 (higher of two evaluations), and § 4.21 (all the elements specified in a disability grade need not necessarily be found).

The Board notes that in his July 2017 Brief, the Veteran's representative asserts that the Veteran's symptoms that resulted in a 50 percent rating were present prior to and during the period prior to May 1, 2014.  The representative also asserts that the May 2010 VA examination report reveals that the Veteran reported intermittent headaches that were treated with medication.  The Veteran's representative further asserts that the Veteran reported headache pain that can occur on either side of the head, lasting one to two days.  The Veteran's representative also asserts that the attacks were prostrating in nature and occur once a month.  The Veteran's representative also asserted that the headache episodes were incapacitating about 15 days per month and were productive of severe economic inadaptability.  However, the Board finds that the Veteran's representative's assertions reflect the Veteran's May 2014 VA examination, discussed below, and not his May 2010 VA examination.

The Board has considered the objective medical evidence of record and the Veteran's lay statements.  The objective medical evidence of record- the Veteran's VA treatment records, VA examinations, private medical records, and Social Security Administration (SSA) records- do not reveal that he had migraine headaches with characteristic prostrating attacks averaging one in 2 months over last several months, prior to May 1, 2014.  Such evidence would warrant a 10 percent initial rating under Diagnostic Code 8100.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2016).  

The objective medical evidence of record shows that prior to May 1, 2014, the Veteran was diagnosed with and treated for tension headaches, none of which were migraine headaches with characteristic prostrating attacks.  Specifically, his November 2002 VA treatment record shows complaints of headaches from many times a day to five times a week.  However, these headaches were not noted by his VA medical provider as being migraine headaches with characteristic prostrating attacks.

Similarly, his September 2005 VA treatment record shows that the Veteran complained of having a headache every day that comes and goes.  Again, the VA medical provider did not note that these were migraine headaches with characteristic prostrating attacks.  The VA medical provider did however note the Veteran's history of tension headaches dating back to July 1986.

The Veteran's April 2008 VA treatment record showed that the Veteran complained of headaches associated with stress.  The VA medical provider did not note that these were migraine headaches with characteristic prostrating attacks.

The Veteran's September 2011 VA examiner noted that while the Veteran did report non-migraine headaches with characteristic prostrating attacks, he did not report having migraine headaches with characteristic prostrating attacks.  The Veteran's September 2011 private medical report showed his complaints of occasional migraines, however, the private medical provider did not note that these were migraine headaches with characteristic prostrating attacks.

The Veteran's March 2012 VA medical provider noted his history of persistent headaches, and upon MRI review of his brain, noted his small lacunar infarctions in the later aspect of the left basal ganglia.  However, the VA medical provider did not note that the Veteran experienced migraine headaches with characteristic prostrating attacks.

Lastly, the Veteran's October 2012 VA medical provider noted that the Veteran's headaches have worsened in the last 2 years and happen almost 10 days a month.  However, the VA medical provider did not note that the Veteran experienced migraine headaches with characteristic prostrating attacks.

Accordingly, the Board finds that the benefit-of-the doubt does not apply as there is no evidence that the Veteran experienced migraine headaches with characteristic prostrating attacks averaging one in 2 months over last several months, prior to May 1, 2014, which would warrant a 10 percent rating.  The evidence of record shows that the impairment from the Veteran's headache disability is consistent with no higher than a 30 percent disability rating for the period prior to May 1, 2014 under Diagnostic Code 8100.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2016); 38 C.F.R. § 4.7 (2016).  

Thus, the preponderance of the evidence is against the assignment of a rating higher than 30 percent prior to May 1, 2014 for the Veteran's service connected headache disability.  38 U.S.C.A. § 5107(b) (West 2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

As of May 1, 2014

The Veteran's migraine headaches have been assigned a 50 percent rating as of May 1, 2014, which is the maximum rating available pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2016).  

The Board need not review the propriety of the currently assigned 50 percent disability rating, and no other diagnostic criteria match the Veteran's headache disability, as such, the Board will proceed to consider whether the Veteran is entitled to an extraschedular rating for his service-connected headache disability. 


The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (2016) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

Turning now to the evidence of record, in a May 2014 VA examination, the Veteran reported severe, frequent, headaches about 10 times a month, lasting 1-2 days each, and incapacitating about 15 days per month.  The VA examiner noted that the Veteran has been tried on numerous treatments without relief.  The Veteran reported that the headaches start out unilaterally then sometimes generalize to involve both sides.  The Veteran described his headaches as severe and throbbing, and that sometimes it feels like his head is going to explode.  The Veteran also reported that he experiences non-headache symptoms associated with his headaches, such as sensitivity to light and to sound.   The May 2014 VA examiner noted that the Veteran experiences prostrating attacks of headache pain once every month.  The VA examiner also noted that the Veteran's headache condition impact his ability to work as he could not obtain or maintain substantially gainful employment in any capacity.  The VA examiner further opined that even with appropriate intervention and treatment, it was not expected that there would be a dramatic improvement enough for the Veteran to resume employability for 12-18 months.  

In a subsequent May 2014 addendum opinion, the VA examiner further opined that the Veteran's current headaches are migrainous with only rare involvement of the neck and more likely represents aggravation of his neck disability from muscular tension due to the primary problem of migraine headaches.  The VA examiner opined that the Veteran's prostrating attacks of headache pain are migraines and not due to his cervical spine condition.

In his October 2014 Brief, the Veteran's representative asserted that the May 2014 VA examiner noted that the Veteran's headaches had gotten worse in the past two years and that they now occurred almost 10 days per month, lasted one to two days each, and were incapacitating approximately 15 days per month.  

A September 2014 VA treatment record from the Birmingham VA Medical Center shows that the Veteran reported having headaches since the 1980s, and that the character, frequency, and the severity have not changed.  The Veteran reported that his headaches originate from the front of his head and go to the back, mostly unilateral but can be bilateral as well.  The Veteran also reported that his headaches are pulsating and throbbing in character, and associated with photophobia, phonophobia, visual flashes at times, and nauseous at times.  The Veteran also reported that he has a daily dull headache and bad headache days about 12-15 per month.  The VA medical provider assessed the Veteran as having a history of migraines, a chronic daily headache, and that his headaches have been unchanged for the last several years.  The VA medical provider noted that she suspected that the Veteran has chronic daily headaches which could be medication overuse headaches from daily hydrocodone in addition to superimposed migrainous headaches.  The VA medical provider also noted that the Veteran has neck muscle spasms which could be triggering his migraines. 

An August 2015 VA examination report shows that the Veteran reported ongoing left sided migraine, throbbing/pounding headaches, incapacitating 8-10 days per month, with associated nausea, light/sound sensitivity, clouded/slow thinking, and visual aura preceding headache of flashing lights.  The Veteran reported that the headaches are 2-3 days per week, normally lasting 1/2-1 day.  The Veteran reported that he last worked as a truck driver in 2012 and that the increasing migraine frequency and severity caused him to miss work and was a major factor in him stopping working in 2012.  The VA examiner concurred with the May 2014 VA examiner that the Veteran was then and still remains unable to obtain or maintain employment in any capacity due to his frequent incapacitating migraines.  The VA examiner further opined that the Veteran's condition is still not considered permanently incapacitating as there are numerous treatment avenues which have not been pursued.  

In Memorandum received in April 2017 from the Director, Compensation Service (Director) responded to the RO's referral for extra-schedular consideration of the Veteran's service-connected migraine headaches disability.  Based on a review of the evidence, the Director recommended denial of entitlement to an increased evaluation for headaches on an extra-schedular basis. 

In his July 2017 Brief, the Veteran's representative cited the August 2015 VA examiner's notation that the Veteran's headaches, which last two or three days a week, are productive of severe economic inadaptability.  

As stated above, in the April 2017 Memorandum, the Director of Compensation Service determined an extra-scheduler rating was not warranted in this case.  For the reasons  explained more fully below, the Board agrees.  

In Thun, the Court articulated a two prong analysis for extra-scheduler consideration.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The first question is whether the scheduler rating criteria adequately contemplate the claimant's disability picture.  Id.  If this question is answered in the affirmative it is not incumbent upon the Board to proceed to the second question, because the Board has decided the Veteran's disability has been adequately appraised by the rating schedule.  Such is the case in this instance.  It is only in rare and truly exceptional cases where a disability's manifestations are not adequately considered by the rating schedule that the Board should then consider whether the claimant's exceptional disability picture results in marked interference with employment or frequent periods of hospitalization, such as to render the application of the rating schedule impractical.  Id; see also 38 C.F.R. § 3.321 (b)(1) (2016).
In this case, the Board has found the Veteran's disability does not break from the "governing norm," as his migraine headaches disability is expressly contemplated by the rating schedule.  

Although his representative has asserted that the Veteran's frequent and prostrating migraine headaches produce severe economic inadaptability, and as such, his migraine headaches should receive an extra-schedular rating, the Board does not find that to be the case.  The mere fact that the Veteran's service-connected migraine headache disability may produce severe economic inadaptability does not in any way establish his migraine headaches disorder is somehow an exceptional or unusual disability picture.   As stated by the Director, the symptoms of the Veteran's service-connected headache disability, specifically headache pain and sensitivity to light and sound, have been taken into account and are considered in the application of the relevant criteria in the rating schedule. The level of impairment as shown by the evidence is consistent with the currently assigned maximum evaluation, which contemplates completely prostrating and prolonged attacks productive of severe economic inadaptability.  The Veteran has not required hospitalization or specific treatment for his service-connected headache condition.

The Board concludes that the 50 percent evaluation contemplates the Veteran's inadaptability at work.  The Veteran's disability picture is not so exceptional or unusual to render impractical the regular schedular standards.  Thus, for the forgoing reasons, the Board finds the entitlement to a rating in excess of 50 percent for a heading disability, to include on an extraschedular basis, is denied.











ORDER

Entitlement to an initial rating in excess of 30 percent for a headache disability prior to May 1, 2014, and in excess of 50 percent thereafter, to include on an extra-schedular basis, is denied.



____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


